DETAILED ACTION
This office action is a response to the amendment and arguments filed on October 7, 2021.
Claims 1-30 are pending.
Claims 1-30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10-15, 19-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. U.S. Patent Application Publication 2020/0314906, hereinafter Goyal, in view of Ahn et al. U.S. Patent Application Publication 2019/0261366, hereinafter Ahn, and Khirallah et al. U.S. Patent Application Publication 2018/0242357, hereinafter Khirallah.

Regarding Claim 1, Goyal discloses a method of wireless communication performed by a wireless node (Abstract; Figure 1, 3 and 15; Paragraph [0012]), comprising: 
performing a listen-before-talk (LBT) operation in a first direction and a second direction (Paragraph [0012] performing a first directional listen-before-talk (LBT) assessment in a direction towards another node to which the receiving node intends to transmit, wherein the another node is different from the transmitting node; determining if a channel between the receiving node and the another node is busy based on the performed first directional LBT assessment; performing a second directional LBT assessment in a reverse direction; and 
wherein the second direction is opposite to the first direction, wherein the LBT operation is performed using a first receive beam in the first direction and a second receive beam in the second direction (Paragraph [0155] a listen-before-talk (LBT) may be performed in paired directions (e.g., in the direction of a receiver and in an opposite direction). This may reduce a number of hidden nodes that may interfere with an ongoing transmission. LBT parameters (e.g., beamwidth, energy detection (ED) thresholds) may be configured to reduce the number of hidden nodes that may interfere with an ongoing transmission. A transmit and receive strategy may be determined based on a function of the sensed power/energy during the LBT; Paragraph [0305-0337] A directional LBT assessment may be done towards the direction of the receiving node (as in legacy LBT, or in WiGig), and/or its opposite direction(s)).
and selectively performing a transmission in the first direction based at least in part on a result of the LBT operation (Paragraph [0012] determining if an interfering signal is detected from the reverse direction so as to either proceed with a transmission to the another node or defer the transmission if the interfering signal is detected; Paragraph [0123-0127] The potential transmitter may, e.g., as part of LBT/CCA, compare the received signal and/or interference from the channel to a criteria. The criteria may be a (e.g., one or more) threshold level(s). The comparison (e.g., between the received signal and criteria) may be used to determine whether the channel may be free. If, for example, the potential transmitter determines the channel may be free, the potential transmitter may transmit on the channel; Paragraph [0333] When data is available for transmission at the transmitting node the transmitting node may perform the LBT in 
Goyal discloses LBT operation in a first and second direction but fails to disclose wherein performing the LBT operation in the first direction and the second direction is based at least in part on an indication, from a media access control layer of the wireless node, to perform the LBT operation.
However, Ahn teaches wherein performing the LBT operation in the first direction and the second direction is based at least in part on an indication, from a media access control layer of the wireless node, to perform the LBT operation (Paragraph [0058] The station (STA) is a predetermined device including medium access control (MAC) following a regulation of an IEEE 802.11 standard and a physical layer interface for a radio medium, and includes both a non-access point (non-AP) station and an access point (AP) in a broad sense; Claim 31 An operating method of a wireless communication terminal comprising: receiving a Medium Access Control (MAC) frame which triggers a simultaneous uplink transmission of a plurality of wireless communication terminals including the wireless communication terminal, from a base wireless communication terminal, wherein the MAC frame indicates whether a clear channel assessment (CCA) is required in a channel, performing the CCA in at least one of channels in response to receiving the MAC frame when the MAC frame indicates the CCA is required in the channel, and transmitting, based on whether the channel is sensed to be idle by the CCA, a response MAC frame for the MAC frame to the base wireless communication terminal in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Goyal with the teachings of Ahn. Ahn provides a solution to provide an efficient wireless communication method and wireless communication terminal and techniques for a terminal simultaneously transmits data through efficient radio communication (Ahn Abstract; Paragraph [0008-0031]).
Goyal in view of Ahn readily disclose the limitations of Claim 1 but fail to get into specific detail regarding performing the LBT operation based at least in part on the indication. in the first direction and the second direction is based at least in part on an indication to perform the LBT operation, from a medium access control layer of the wireless node.
However, Khirallah more specifically teaches performing the LBT operation in the first direction and the second direction is based at least in part on an indication, from a media access control layer of the wireless node, to perform the LBT operation (Figure 5; Paragraph [0119-0124] The communication device may comprise a medium access control layer (MAC) entity and a physical layer (PHY) entity and said controller may be adapted: to cause said MAC entity to generate said SR and to trigger said PHY entity to attempt to transmit said SR using said transceiver; and to cause said PHY entity to perform said CCA. The controller may be adapted to cause said PHY entity to provide feedback to said MAC entity to indicate at least one of: when said CCA indicates that said channel is not clear, blocking of transmission of said at least one SR on said PUCCH; and when said CCA indicates that said channel is clear, successful transmission of said at least one SR on said PUCCH; That is the MAC layer provides an indication to perform 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Goyal in view of Ahn with the teachings of Khirallah. Khirallah provides solutions to enhance service. The system utilizes a base station to configure a mobile device to transmit an SR on a specific PUCCH group provides benefits in terms of flexibility (Khirallah Abstract; Paragraph [0002-0013 and 0042]).

Regarding Claim 2, Goyal in view of Ahn and Khirallah discloses the method of claim 1. Goyal in view of Ahn and Khirallah further discloses wherein the LBT operation is performed using at least one of: a plurality of beams, including the first receive beam, in the first direction, or a plurality of beams, including the second receive beam, in the second direction (Goyal Paragraph [0316] Multiple beams may be used for LBT in opposite direction(s), e.g., if the beam patterns may not be adjustable but predefined at a transmitting node. The adjustment of the beam pattern, the number of beams, and/or the ED threshold for LBT in opposite direction(s) may be done at the transmitting node).

Regarding Claim 3, Goyal in view of Ahn and Khirallah discloses the method of Claim 1. Goyal in view of Ahn and Khirallah further discloses wherein, when the LBT operation results in a detection of a threshold level of interference in either of the first direction or the second direction, the transmission is not performed (Goyal Paragraph [0124-0127] LBT, CCA, and LBT/CCA may be used interchangeably herein. A channel may be determined to be busy, occupied, and/or in use when a measurement (e.g., of energy) is made. The determination may, 

Regarding Claim 4, Goyal in view of Ahn and Khirallah discloses the method of Claim 1. Goyal in view of Ahn and Khirallah further discloses wherein the LBT operation comprises an LBT listen operation (Goyal Paragraph [0123] LBT listening operation).

Regarding Claim 5, Goyal in view of Ahn and Khirallah disclose the method of Claim 1. Goyal in view of Ahn and Khirallah further disclose wherein indication to perform the LBT operation is provided to a physical layer of the wireless node, and wherein the physical layer of the wireless node configures the LBT operation in the first direction and in the second direction based on the indication to perform the LBT operation (Goyal Paragraph [0123-0127]; Khirallah Figure 5; Paragraph [0119-0124] The communication device may comprise a medium access control layer (MAC) entity and a physical layer (PHY) entity and said controller may be adapted: to cause said MAC entity to generate said SR and to trigger said PHY entity to attempt to transmit said SR using said transceiver; and to cause said PHY entity to perform said CCA. The controller may be adapted to cause said PHY entity to provide feedback to said MAC entity to 

Regarding Claim 6, Goyal in view of Ahn and Khirallah discloses the method of Claim 1. Goyal in view of Ahn and Khirallah further discloses wherein performing the LBT operation further comprises: performing the LBT operation in the first direction and the second direction contemporaneously (Goyal Paragraph [0308 and 0312] Paired LBT towards the direction of a receiving node and/or towards the opposite direction(s) may be done (e.g., simultaneously)).

Regarding Claims 10-15, see the rejection of Claims 1-6. Claims 1-6 are method claims corresponding to the wireless node of Claims 10-15 with the same features. Therefore the same rejection applies as the rejection of Claims 1-4 and 6. See Figure 1B; Paragraph [0081-0090, 0121 and 0459] of Goyal for corresponding structure.

Regarding Claim 19-24, see the rejection of Claims 1-6. Claims 1-6 are method claims corresponding to the non-transitory computer-readable medium of Claims 19-24 with the same features. Therefore the same rejection applies as the rejection of Claims 1-6. See Figure 1B; Paragraph [0081-0090, 0121 and 0459] of Goyal for corresponding structure.

Regarding Claims 28-30, see the rejection of Claims 1-3. Claims 1-3 are method claims corresponding to the apparatus of Claims 28-30 with the same features. Therefore the same rejection applies as the rejection of Claims 1-3. See Figure 1B; Paragraph [0081-0090, 0121 and 0459] of Goyal for corresponding structure.

Claims 7, 8, 16, 17, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal in view of Ahn and Khirallah as applied to claim 1, 10 and 18 above, and further in view of Luo et al. U.S. Patent Application Publication 2018/0054832, hereinafter Luo.

Regarding Claim 7, 16 and 25, Goyal in view of Ahn and Khirallah disclose the method, wireless node and non-transitory computer-readable medium of Claim 1, 10 and 18. Goyal in view of Ahn and Khirallah disclose multiple antennas but fails to explicitly disclose wherein the LBT operation is performed using a first subarray and a second subarray of the wireless node. 
However, Luo more specifically teaches wherein the LBT operation is performed using a first subarray and a second subarray of the wireless node (Figure 15; Paragraph [0127 and 0134] Multi-link channel sensing; Paragraph [0262 and 0270] In some aspects, communication on the first wireless communication link may use a first antenna sub-array of the apparatus; while communication on the second wireless communication link may use a second antenna sub-array of the apparatus. communicating on the first wireless communication link using a first antenna sub-array of the apparatus; and communicating on the second wireless communication link using a second antenna sub-array of the apparatus).


Regarding Claim 8, 17 and 26, Goyal in view of Ahn and Khirallah disclose the method, wireless node and non-transitory computer-readable medium of Claim 1, 10 and 18. Goyal in view of Ahn and Khirallah disclose performing the LBT operation and discloses different methods for determining the first and second direction in which LBT operation can be updated and performed sequentially but fails to explicitly disclose wherein performing the LBT operation further comprises: performing the LBT operation in the first direction and the second direction sequentially. 
However, Luo more specifically teaches wherein performing the LBT operation further comprises: performing the LBT operation in the first direction and the second direction sequentially (Figure 15; Paragraph [0263-0270] an apparatus (e.g., a UE) obtains first sensing information for a first wireless communication link. In some aspects, the obtaining of the first sensing information may include sensing using a first beam associated with the first wireless communication link. the apparatus obtains second sensing information for a second wireless communication link. In some aspects (e.g., if the apparatus is a UE), the obtaining of the second sensing information may include sensing using a second beam associated with the second 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Goyal in view of Ahn and Khirallah with the teachings of Luo. Luo provides a solution which enables a link to provide a protected portion for other links by reducing transmitting power or blanking out the transmission or provide a protected portion for other links by reducing transmitting power for a subset of frequency resources or blanking out the transmission over a subset of frequency resources (Luo Abstract; Paragraph [0002-0014]).

Claims 9, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal in view of Ahn and Khirallah as applied to claim 1, 10 and 18 above, and further in view of Tejedor et al. U.S. Patent Application Publication 2020/0059962, hereinafter Tejedor.

Regarding Claim 9, 18 and 27, Goyal in view of Ahn and Khirallah disclose the method, wireless node and non-transitory computer-readable medium of Claim 1, 10 and 18. Goyal in view of Ahn and Khirallah fail to explicitly disclose wherein the transmission is a sidelink transmission. 
However, Tejedor teaches wherein the transmission is a sidelink transmission (Paragraph [0200] A communication link may be uni-directional, e.g. for transmission in only one direction, or bi- (or multi-)directional, allowing transmissions in more than one direction (direction in this context referring to a communication partner/transmission target). For bi- or multidirectional links, different carriers and/or frequencies may be associated to different directions, e.g. there 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Goyal in view of Ahn and Khirallah with the teachings of Tejedor. Tejedor provides a solution for improving handling of, and/or communication on, LBT communication links. This may in particular be relevant in wireless communication networks allowing D2D communication next to cellular communication. providing a Long-Term Evolution based V2X interface may be economically advantageous because of the Long-Term Evolution economies of scale and it may enable tighter integration between communications with the network infrastructure called vehicular to infrastructure and vehicular to pedestrian and vehicular to vehicular communications, as compared to using a dedicated Vehicle to everything technology (Tejedor Abstract; Paragraph [0001-0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oteri et al. U.S. Patent Application Publication 2021/0058967 – Methods, Apparatus, and System Using Multiple Antenna Techniques for New Radio (NR) Operations in Unlicensed Bands

Murray et al. U.S. Patent Application Publication 2021/0168862 – Random Access with New Radio Unlicensed Cells

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414